Citation Nr: 0402181	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for a right knee 
disability.

2.  Entitlement to a higher rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran apparently served on active duty from September 
1986 to March 1999.  (The veteran says he commenced active 
duty in September 1986, service medical records mention this 
is when he commenced active duty, and such entrance date is 
consistent with the total time of active duty reported on the 
final DD Form 214.  Thus another entrance date shown on the 
final DD Form 214 appears to be in error.)

A May 2000 RO decision granted service connection and a 10 
percent rating for a right knee disability, effective March 
4, 1999.  A December 2001 RO decision granted service 
connection and a 10 percent disability rating for a left knee 
disability, effective March 4, 1999.  The RO also granted a 
temporary total convalescent rating due to surgery (38 C.F.R. 
§ 4.30) for the left knee condition for the period from 
November 2, 2000 to December 31, 2000, and granted a 
temporary total convalescent rating due to surgery (38 C.F.R. 
§ 4.30) for the right condition for the period from August 
22, 2000 to September 30, 2000.  The veteran appeals to the 
Board of Veterans' Appeals (Board), claiming higher ratings 
for the right and left knee disorders.


REMAND

In March and April 2003, the veteran submitted some 
additional evidence (such as a March 2003 knee evaluation 
performed by John F. Lovejoy, M.D., of The Orthopaedic Clinic 
of Jacksonville), and this evidence has not been reviewed by 
the RO.  The Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  
 
The Board also notes that it has been three years since the 
last VA examination to determine the severity of the 
bilateral knee disorders, and there appear to be some 
additional recent treatment records which need to be 
obtained.  As part of the duty to assist the veteran with his 
claims, updated treatment records should be obtained, and a 
current VA examination should be provided.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, this case is remanded for the following:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected right 
and left knee disorders from 2000 to the 
present.  The RO should then obtain copies 
of related medical records which are not 
already in the claims folder file.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his right and left knee 
disorders.  The claims folder should be 
made available to the examiner.  All 
findings necessary for rating the knee 
conditions should be provided, such as 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of instability.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for higher ratings for right and left knee 
disorders.   This should include review of 
the additional evidence received since the 
statement of the case.  If the claims are 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


